Adams,0J.
^aronoeo™: ana'to estebtrust.esuItms The deedin question purports to have been made for the consideration of $3,125, paid to the grantor by the defendant, the grantee. The plaintiff seeks to establish a trust in this property, averring that, in equity, he is the sole owner thereof, and that the defendant has no beneficial interest in it. He does not set out any writing by which he claims that such alleged trust is evidenced. He relies, indeed, wholly upon parol evidence to establish it, and it was upon such evidence alone that the decree in the plaintiff’s favor was rendered. We may say, further, that there is no allegation in the petition of fraud, or abuse of confidence, or mistake. Whether such a deed is open to be attacked upon parol evidence is, to our mind, subject to grave doubt. If the deed had recited that the consideration was paid by the plaintiff, it may be conceded that he might have set up a trust in the property, and relied upon the recital as raising a presumption of a trust, until some evidence should be introduced tending to show that the plaintiff intended to make a gift; as, for instance, that the grantee is the plaintiff’s son. But the deed does not contain such recital. It recites that the consideration was paid by the grantee. It is in form an ordinary deed, and if it could be attacked by parol, we are unable to see why any deed might not be.
2. trust ¡gift to son •'action. canoeFdeed: estoppel. But the case is such that we need not determine the question as to whether the trust could be established by parol, because, in our opiuion, the parol evidence in- • troduced and relied upon does not show a trust. appears from the evidence that the defendant a an¿ clnild of plaintiff, and was at the time of the conveyance in question about twelve years of age. The plaintiff purchased three lots in the city of Davenport with his own money, and caused the title to one to be conveyed to his wife, and one to his son, and one to himself. His object he expressed in his testimony in these words : “My wife has one. I thought I would have one in my name, and *569one for Sidney, (the defendant,) to have a deed in each one. It may be mere-braggadocio that each one should have a house.” He afterwards made improvements upon the house on his son’s lot, and had occasion to borrow money upon the house and lot to pay for the improvements. To enable him to borrow money, he applied for and obtained letters of guardianship upon his son. In his sworn petition asking for letters he stated that “the said minor has property in his own right, consisting at present wholly of real estate; that a guardian is necessary in order to protect and care for said property.”
If it is true that the defendant merely held the title in trust for the plaintiff, as he avers, then it is not true, as he previously swore, that the defendant had property in his own right; and it is not true that a guardian was necessary to protect and care for it. It is abundantly manifest that he regarded the property as belonging rightfully to his son until several months after the conveyance. It is true, he proceeded after the conveyance to occupy the property as a place of residence, and there is no evidence that he accounted for rent; but we cannot, under the circumstances, attach much importance to the fact. It cannot overcome his own sworn statement that the property was the property of his son. His attorney, inconsistently with the significance of an oath, contends that the sworn statement is to be accounted for, not on the ground that it was supposed by the plaintiff to be true, but on the ground of the pressure of the necessity of borrowing money. This position may be satisfactory to the plaintiff and his attorney, but it is not satisfactory to us. We believe that the sworn statement was made honestly by the plaintiff, and that his present position has been invented for him.
In our opinion, the decree of the district court should be
Eeversed.